                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


ELIEZER A. POVENTUD,

                     Plaintiff,

           v.                                                  Case No. 18-cv-532

GAYLE S. SALDARIS,

                     Defendant.


                                         ORDER


       Plaintiff Eliezer A. Poventud filed a lawsuit against Angela Mink and Gayle S.

Saldaris based on allegations related to sexual assault and subsequent mental health

treatment. I previously granted summary judgment in Mink’s favor, finding that Poventud

failed to exhaust his administrative remedies under the Prisoner Litigation Reform Act, so

only Saldaris remains as a defendant. (Docket # 48.) In that order, I also denied without

prejudice Poventud’s motion for summary judgment against Saldaris because he did not

comply with the applicable local rules. I afforded Poventud the opportunity to re-file a

proper motion for summary judgment and told Saldaris that she could also file for summary

judgment if she chose.

       On March 20, 2020, Poventud re-filed his motion for summary judgment against

Saldaris. (Docket # 49.) Saldaris did not respond. Then, on April 27, 2020, Poventud filed a

motion for judgment on the pleadings. (Docket # 58.) Saldaris also did not respond to that

motion. I will afford Saldaris another, and final, opportunity to respond to Poventud’s

motions.



           Case 2:18-cv-00532-NJ Filed 06/08/20 Page 1 of 3 Document 59
        By way of reminder with respect to summary judgment, Saldaris must respond to

each of Poventud’s proposed findings of fact by agreeing with each proposed fact or

explaining why she disagrees with a particular proposed fact. If she does not indicate one

way or the other, I will assume that she agrees with the proposed fact for purposes of

deciding the motion for summary judgment. Saldaris must support every disagreement with

a proposed fact by citing to evidence. She can do that by relying on documents that she

attaches to her response or by telling me her version of what happened in an affidavit or an

unsworn declaration under 28 U.S.C. § 1746.1 An unsworn declaration is a way for a party

to tell her side of the story while declaring to the court that everything in the declaration is

true and correct. Saldaris also must file her own brief, responding to the legal arguments in

Poventud’s brief.

        Saldaris has until July 10, 2020 to file a response to Poventud’s motions. If she does

not respond, I will decide them without her input. This may result in judgment being

entered against her.

        NOW, THEREFORE, IT IS HEREBY ORDERED that Saldaris has until July 10,

2020 to respond to Poventud’s motion for summary judgment (Docket # 49) and

Poventud’s motion for judgment on the pleadings (Docket # 58). If she fails to do so, I will

decide the motions without her input.




1
  Such a declaration should conclude with the following: “I declare under penalty of perjury that the foregoing
is true and correct. Executed on [date]. [Signature].” 28 U.S.C. § 1746(2).
                                                       2


            Case 2:18-cv-00532-NJ Filed 06/08/20 Page 2 of 3 Document 59
Dated at Milwaukee, Wisconsin this 8th day of June, 2020.

                                        BY THE COURT:



                                        s/Nancy Joseph
                                        NANCY JOSEPH
                                        United States Magistrate Judge




                                    3


  Case 2:18-cv-00532-NJ Filed 06/08/20 Page 3 of 3 Document 59
